Judgment, Supreme Court, New York County (John Cataldo, J.), rendered April 25, 2001, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of six years to life, unanimously affirmed.
The court properly denied defendant’s application made pursuant to Batson v Kentucky (476 US 79 [1986]). After the prosecution explained its reasons for the challenges at issue, defendant failed to preserve his current arguments concerning the alleged pretextuality of these explanations (see People v Smocum, 99 NY2d 418, 423 [2003]; People v Allen, 86 NY2d 101, 111 [1995]), and we decline to review them in the interest of justice. Were we to review defendant’s claims, we would find that the record supports the court’s finding that the nondiscriminatory reasons provided by the prosecutor for the challenges in question were not pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US *320352 [1991]). The prosecutor raised legitimate concerns about the attentiveness or level of engagement of these panelists. Concur—Mazzarelli, J.P., Andrias, Saxe, Williams and Friedman, JJ.